6. Establishing a permanent crisis mechanism to safeguard the financial stability of the euro area (vote)
Before the vote:
(ES) Madam President, as the co-author of Amendment 9, the technical clarification is that where it reads 'ESM', it should read 'ESM/EMF'.
Seasons greetings to everyone.
Before the vote on Amendment 12:
Madam President, I would like to move this amendment on behalf of the S&D, EPP, Liberal and Green Groups. 'Calls on the European Council to provide the necessary political signal for a Commission investigation into a future system of Eurobonds, with a clear specification of the conditions under which such a system would be beneficial to all participating Member States and to the eurozone as a whole'.